UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: November 30, 2016 – May 31, 2017 Item 1: Reports to Shareholders Semiannual Report | May 31, 2017 Vanguard Convertible Securities Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisor’s Report. 6 Fund Profile. 9 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangement. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard Convertible Securities Fund gives investors exposure to corporate bonds and preferred stocks that can be exchanged for common stocks at a predetermined price. • For the six months ended May 31, 2017, the Convertible Securities Fund returned 4.54%. The fund trailed both its benchmark and the average return of its peers. • Relative performance was hurt by a lack of exposure to highly equity-sensitive technology positions (which offer no downside protection) and poor returns from oil-and gas-related energy holdings. • Although the fund invests primarily in U.S. convertibles, more than a third of its assets are in international securities. Broadening the fund’s mandate over the years to include international securities has enhanced its diversification. • The advisor focuses on balanced convertibles, which have a mix of equity and bond characteristics, that have the potential to capture a higher percentage of equity market increases and a lower percentage of declines. Issuer and sector allocations are a result of our bottom-up research process. Total Returns: Six Months Ended May 31, 2017 Total Returns Vanguard Convertible Securities Fund 4.54% Convertibles Composite Index 8.22 Convertible Securities Funds Average 7.55 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Convertible Securities Fund 0.34% 1.38% The fund expense ratio shown is from the prospectus dated March 24, 2017, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2017, the fund’s annualized expense ratio was 0.35%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. Peer group: Convertible Securities Funds. 1 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, At the end of May, we completed the latest round of expense ratio changes for our U.S.-based funds. The estimated savings for our investors during the six-month period was more than $300 million across our fund lineup—another record for us. 1 That’s a remarkable amount, but it’s also business as usual here at Vanguard. After all, we’ve been cutting costs for investors for more than 40 years. Indeed, we’ve become so synonymous with driving down costs that when other investment companies lower their fees, the financial press often refers to it as the “Vanguard effect.” To be sure, high costs persist in some areas of the industry. But the good news is, our 40-year campaign to lower costs seems to be approaching its mathematical limits, with some fund expenses now near zero not just at Vanguard but at other investment companies as well. What makes investors successful? While we’ll continue our drive for cost efficiency, we’ll also keep vigorously promoting our three other linchpin investment principles: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. 1 This figure represents cumulative net savings from expense ratio changes for all Vanguard fund share classes announced from December 2016 through May 2017. The estimated savings is the difference between prior and current expense ratios multiplied by average assets under management (AUM). Average AUM is based on averaging one month’s daily average assets over the 12 months of each fund’s fiscal year. 2 • Discipline. Maintain perspective and long-term discipline. Today, these tenets are more relevant than ever. They’re essential elements of our Personal Advisor Services recommendations, the model portfolios we develop for financial advisors, and our target-date funds. We’re convinced that as investors increasingly adopt low-cost portfolios, focusing on goals, balance, and discipline could make the difference between achieving financial objectives and falling short. Of course, there’s nothing new about our philosophy. And it seems simple enough. But unfortunately, we all have built-in behavioral biases that can make it hard to stick to the plan. We might, for example, allow natural inertia to keep us from rebalancing our portfolios to control risk, or we may become too wedded to an opinion or approach. Lessons from the last crisis Although it can be difficult at times to follow proven investing principles, it’s not impossible, even under the most challenging circumstances. During the financial crisis of 2008–2009, various media outlets asked me whether our investors were pulling out of the Market Barometer Total Returns Periods Ended May 31, 2017 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 10.55% 17.48% 15.37% Russell 2000 Index (Small-caps) 4.33 20.36 14.04 Russell 3000 Index (Broad U.S. market) 10.06 17.69 15.26 FTSE All-World ex US Index (International) 16.80 18.45 8.86 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.52% 1.58% 2.24% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 5.16 1.46 3.31 Citigroup Three-Month U.S. Treasury Bill Index 0.26 0.41 0.12 CPI Consumer Price Index 1.40% 1.87% 1.27% 3 market and running for the hills. In actuality, we didn’t see that at Vanguard. Our clients were certainly nervous, and they contacted us more often. But for the most part, they didn’t engage in the excessive, panicked trading that can be so destructive to building wealth. Those who relied on financial advisors who follow our philosophy were wisely counseled to stay the course. The accompanying chart shows the importance of patience and discipline. Investors who maintained a 60% stock/ 40% bond mix through the bear market were amply rewarded afterward, while those who fled stocks when they hit bottom were left far behind. It’s not different this time Today, nearly a decade after the global financial crisis, the world seems very different. Market indexes recently hit a series of all-time highs. With the wind at their backs and the increasing availability of low-cost funds, investors may be tempted to ask, “What could go wrong?” The answer is, “A lot.” Performance chasing and market-timing won’t be any more effective with low-cost funds than they are with high-cost funds. Reacting to volatility can hurt returns Investors who kept a balanced portfolio through the 2008–2009 crash were rewarded Notes: On October 31, 2007, close to the equity market’s peak, the value of a hypothetical 60/40 portfolio is set at 100. Subsequent returns are calculated relative to this starting value of 100. It is assumed that all dividends and income are reinvested in the components of the indexes. The initial allocation for the portfolios was 42% U.S. stocks, 18% international stocks, and 40% U.S. bonds. The rebalanced portfolio is returned to this allocation every month-end. Returns for the U.S. stock allocation are based on the MSCI US Broad Market Index. Returns for the international stock allocation are based on the MSCI All Country World Index ex USA. Returns for the bond allocation are based on the Bloomberg Barclays U.S. Aggregate Bond Index. Returns for the cash allocation are based on the Citigroup 3-Month U.S. Treasury Bill Index. Sources: V anguard, using data provided by Thomson Reuters Datastream. 4 Whether markets are sunny or stormy, investors need to stick to their investment plans, maintain balanced and diversified portfolios, and think long-term. We strive to help investors follow the principles that lead to enduring success. I’d like to think that will be the real “Vanguard effect.” As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 14, 2017 5 Advisor’s Report The investment strategy of Vanguard Convertible Securities Fund is to create a highly diversified global portfolio of convertible securities. The fund emphasizes investments in convertible bonds with relatively near-term maturities or put dates. We focus on “balanced” convertibles, where the securities have a reasonable yield and stable credit quality, good call protection, and low to moderate conversion premiums. We believe these securities have a favorable balance of upside potential and downside risk. The fund underweights convertible preferred shares, which are riskier but may offer higher returns. We do, however, consider them part of our investable universe and make some use of them. Major Portfolio Changes Six Months Ended May 31, 2017 Additions Comments Microchip Technology Balanced convertible with strong equity catalysts. (1.625% convertible note due 02/15/2027) (2.25% convertible note due 02/15/2037) Tesla Balanced convertible with strong equity catalysts. (1.25% convertible note due 03/01/2021) (2.375% convertible note due 03/15/2022) Ensco Jersey Finance Balanced convertible with attractive equity valuation. (3.00% convertible note due 01/31/2024) Nabors Industries Balanced convertible with attractive equity valuation. (0.75% convertible note due 01/15/2024) Allergan Attractive equity valuation with strong growth prospects. (5.5% mandatory convertible preferred) Square Inc. Balanced convertible with strong equity catalysts. (0.375% convertible note due 03/01/2022) Reductions Comments Microchip Technology Took profits and rotated into new issues. (1.625% convertible note due 02/15/2025) (1.625% convertible note due 02/15/2027) (2.25% convertible note due 02/15/2037) Herbalife Sold as bonds lacked a balanced profile. (2.00% convertible note due 08/15/2019) Finisar Sold as bonds lacked a balanced profile. (0.50% convertible note due 12/15/2033) (0.50% convertible note due 12/15/2036) Micron Technology Took profits with strong equity rally. (3.00% convertible note due 11/15/2043) Ensco Jersey Finance Sold out of position as bonds lacked a balanced profile. (3.00% convertible note due 01/31/2024) Akamai Technologies Sold as bonds lacked a balanced profile. (0.00% convertible note due 02/15/2019) 6 Importantly, the fund does not invest in common stocks or nonconvertible debt. We do not attempt market-timing and therefore are fully invested, holding only a small amount of cash for potential investments. We believe that a portfolio of attractive, carefully selected convertible securities can produce equity-type returns with lower volatility and lower structural risk over long periods. For the six months ended May 31, 2017, the fund returned 4.54%, underperforming the 8.22% return of its blended benchmark (70% Bank of America Merrill Lynch All US Convertibles Index and 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index [hedged]). Our lack of exposure to highly equity-sensitive technology positions, which do not provide downside protection, and poor returns from oil- and gas-related energy holdings dampened our relative performance. On a separate note, you may have noticed that in recent periods the fund’s dividend yield has declined. This follows our increased allocation to non-U.S. securities, as has been discussed in previous fund reports. The greater international exposure gives the fund better diversification and a larger opportunity set. The fund is investing in foreign currency contracts to neutralize the effect of currency fluctuations in different markets around the world. Fluctuations in those currency values can result in a loss, which may be deducted from income under tax rules. From time to time, such a situation will affect the level of the fund’s dividend. The investment environment Following the U.S. presidential election in November, equity markets rallied and U.S. Treasury interest rates increased. Market participants, expecting an expansionary fiscal policy from the Trump administration, discounted faster economic growth and higher inflation. During the postelection period, the yield of the 10-year Treasury note rose 57 basis points to 2.45% at year-end, while interest rates increased only 30 basis points, to 0.20%, for comparable European government bonds and 10 basis points, to 0.04%, for comparable Japanese government bonds. (A basis point is one one-hundredth of a percentage point.) Both European and U.S. high-yield credit spreads tightened nearly 40 basis points, reflecting investors’ increased comfort regarding creditworthiness. The global equity rally continued in the first five months of 2017 as reduced geopolitical concerns and signs of strength in global growth led the FTSE All-World Total Return Index (Local) to return nearly 9% through May 31. In U.S. markets, large-capitalization stocks (up 8.66%, as measured by the S&P 500 Index) far outpaced small- and mid-caps (up 1.48%, as measured by the Russell 2000 Index), and Treasury rate trends reversed. The 10-year Treasury yield peaked in mid-March at 2.62%, then began to pull back, ending May at 2.21%. The fund remains highly sensitive to its underlying equity performance as a result of convertible bonds’ historically 7 low coupons in the current rate environment. The portfolio remains structurally conservative, with 91.3% of it consisting of short- to intermediate-term bonds, defined as bonds with maturities or puts within seven years. Convertible preferreds constitute 8.6% of the portfolio, a significant underweighting versus the benchmark. We are comfortable with our current portfolio construction, with its balance between equity participation and the downside protection provided by the fixed income component. As of the end of May, about $34.1 billion of new convertible bond issuance had come to market, 1.5 times greater than the volume during the comparable period last year. A majority of the supply (about $21.3 billion) came from the United States, with about $8.6 billion from Europe, $3 billion from Japan, and $1.3 billion from elsewhere in Asia. Successes The portfolio’s relative returns benefited from our security selection in the telecommunication services sector. Top absolute contributors to performance were convertibles from Micron Technology, Tesla, and Square. Our shortfalls Security selection in health care and energy detracted the most from relative performance. Lower oil prices hurt the value of our energy holdings. Our chief absolute detractors were Ensco, Sanchez Energy, and Finisar. The fund’s positioning We remain fully invested in a highly diversified, well-balanced portfolio of convertible securities. At the end of the period, 64% of the fund’s investments were in U.S.-based companies and the rest outside the country. The fund had an attractive current yield of 2.0% and an average credit quality of Ba2/BB. The vast majority of issuers in the fund are performing well and, importantly, enjoy good to strong credit fundamentals. Nonrated convertible bonds have dominated the new-issuance market. This trend is positive because we continue to favor intermediate-term convertible bonds, which have a higher degree of downside protection than the convertible preferred structure. Also, our bottom-up, credit-intensive investment style allows us to find value in the nonrated convertibles segment of the market. We remain focused on balanced convertibles with credit profiles that are stable to improving. Our issuer and sector allocations, and their relative weightings compared with the benchmark, result from our bottom-up research process centering on credit fundamentals. Stu Spangler, CFA, Managing Director Abe Ofer, Managing Director Jean-Pierre Latrille, Managing Director Petar Raketic, Managing Director Oaktree Capital Management, L.P. June 19, 2017 8 Convertible Securities Fund Fund Profile As of May 31, 2017 Portfolio Characteristics Ticker Symbol VCVSX Number of Securities 170 30-Day SEC Yield 1.82% Conversion Premium 34.8% Average Weighted Maturity 4.8 years Average Coupon 2.2% Average Duration 4.2 years Foreign Holdings 38.1% Turnover Rate (Annualized) 121% Expense Ratio 1 0.34% Short-Term Reserves 2.4% Distribution by Maturity (% of fixed income portfolio) Under 1 Year 0.8% 1 - 5 Years 66.0 5 - 10 Years 29.6 10 - 20 Years 2.1 20 - 30 Years 1.5 Distribution by Credit Quality (% of fixed income portfolio) AAA 0.0% AA 0.0 A 4.1 BBB 3.0 BB 8.8 B 11.8 Below B 0.4 Not Rated 71.9 Credit-quality ratings are obtained from S&P. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Total Fund Volatility Measures DJ Convertibles U.S. Total Composite Market Index FA Index R-Squared 0.90 0.72 Beta 0.93 0.55 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Ctrip.com International Internet & Direct Ltd. Marketing Retail 2.0% Tesla Inc. Automobiles 1.8 Cemex SAB de CV Construction Materials 1.8 Microchip Technology Semiconductors & Inc. Semiconductor Equipment 1.7 Liberty Interactive LLC Media 1.6 Wells Fargo & Co. Banks 1.6 Liberty Media Corp. Media 1.6 Priceline Group Inc. Internet & Direct Marketing Retail 1.6 Micron Technology Inc. Semiconductors & Semiconductor Equipment 1.5 Square Inc. IT Services 1.4 Top Ten 16.6% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated March 24, 2017, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2017, the annualized expense ratio was 0.35%. 9 Convertible Securities Fund Sector Diversification (% of market exposure) Consumer Discretionary 17.2% Consumer Staples 2.6 Energy 4.7 Financials 13.3 Health Care 14.5 Industrials 11.3 Information Technology 26.2 Materials 6.8 Telecommunication Services 1.2 Utilities 2.2 10 Convertible Securities Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2006, Through May 31, 2017 For a benchmark description, see the Glossary. Note: For 2017, performance data reflect the six months ended May 31, 2017. Average Annual Total Returns: Periods Ended March 31, 2017 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Convertible Securities Fund 6/17/1986 11.61% 6.58% 3.28% 2.67% 5.95% See Financial Highlights for dividend and capital gains information. 11 Convertible Securities Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2017 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Convertible Bonds (88.9%) Consumer Discretionary (16.7%) Cie Generale des Etablissements Michelin Cvt. 0.000% 1/10/22 USD 3,800 3,920 Ctrip.com International Ltd. Cvt. 1.000% 7/1/20 USD 11,070 12,765 1 Ctrip.com International Ltd. Cvt. 1.250% 9/15/22 USD 13,440 14,532 1 DISH Network Corp. Cvt. 2.375% 3/15/24 USD 7,200 7,528 1 DISH Network Corp. Cvt. 3.375% 8/15/26 USD 6,987 8,494 1 Liberty Interactive LLC Cvt. 1.750% 9/30/46 USD 18,845 21,919 1 Liberty Media Corp-Liberty Formula One Cvt. 1.000% 1/30/23 USD 15,534 17,029 Liberty Media Corp. Cvt. 1.375% 10/15/23 USD 4,606 5,389 1 Liberty Media Corp. Cvt. 2.250% 9/30/46 USD 15,025 16,208 Live Nation Entertainment Inc. Cvt. 2.500% 5/15/19 USD 11,971 13,617 LVMH Moet Hennessy Louis Vuitton SE Cvt. 0.000% 2/16/21 USD 7,972 9,343 NHK Spring Co. Ltd. Cvt. 0.000% 9/20/19 USD 4,450 4,862 Priceline Group Inc. Cvt. 0.900% 9/15/21 USD 18,713 21,461 SEB SA Regs Cvt. 0.000% 11/17/21 EUR 884 1,093 Sony Corp. Cvt. 0.000% 9/30/22 JPY 1,089,000 11,094 Steinhoff Finance Holdings GmbH Cvt. 1.250% 8/11/22 EUR 8,000 8,973 Sumitomo Forestry Co. Ltd. Cvt. 0.000% 8/24/18 JPY 430,000 4,116 Suzuki Motor Corp. Cvt. 0.000% 3/31/23 JPY 610,000 7,437 Tesla Inc. Cvt. 2.375% 3/15/22 USD 1,430 1,696 Tesla Motors Inc. Cvt. 1.250% 3/1/21 USD 21,673 23,827 Valeo SA Cvt. 0.000% 6/16/21 USD 6,800 7,701 Vipshop Holdings Ltd. Cvt. 1.500% 3/15/19 USD 3,155 3,145 1 World Wrestling Entertainment Inc. Cvt. 3.375% 12/15/23 USD 5,363 5,675 231,824 Consumer Staples (1.7%) Co Economica Delta SA Cvt. 1.000% 12/1/23 EUR 5,400 6,347 Marine Harvest ASA Cvt. 0.125% 11/5/20 EUR 4,900 6,552 Vector Group Ltd. Cvt. 1.750% 4/15/20 USD 9,045 10,379 23,278 Energy (4.3%) 1 Aegean Marine Petroleum Network Inc. Cvt. 4.250% 12/15/21 USD 3,145 2,259 BP Capital Markets PLC Cvt. 1.000% 4/28/23 GBP 1,600 2,429 Cheniere Energy Inc. Cvt. 4.250% 3/15/45 USD 14,020 9,726 Fugro NV Cvt. 4.000% 10/26/21 EUR 2,300 2,679 1 Golar LNG Ltd. Cvt. 2.750% 2/15/22 USD 9,655 8,967 12 Convertible Securities Fund Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) 1 Green Plains Inc. Cvt. 4.125% 9/1/22 USD 4,335 4,481 1 Scorpio Tankers Inc. Cvt. 2.375% 7/1/19 USD 4,270 3,774 SEACOR Holdings Inc. Cvt. 3.000% 11/15/28 USD 8,952 7,822 TOTAL SA Cvt. 0.500% 12/2/22 USD 9,200 9,487 Weatherford International Ltd. Cvt. 5.875% 7/1/21 USD 7,726 8,528 60,152 Financials (10.8%) ADLER Real Estate AG Cvt. 2.500% 7/19/21 EUR 137 2,390 AmTrust Financial Services Inc. Cvt. 2.750% 12/15/44 USD 4,780 3,403 Apollo Commercial Real Estate Finance Inc. Cvt. 5.500% 3/15/19 USD 7,260 7,873 Aroundtown Property Holdings PLC Cvt. 1.500% 1/18/21 EUR 7,600 9,401 Blackstone Mortgage Trust Inc. Cvt. 4.375% 5/5/22 USD 3,270 3,264 Brait SE Cvt. 2.750% 9/18/20 GBP 2,900 3,561 BUWOG AG Cvt. 0.000% 9/9/21 EUR 5,300 6,269 CapitaLand Ltd. Cvt. 2.800% 6/8/25 SGD 10,250 7,413 Colony Financial Inc. Cvt. 5.000% 4/15/23 USD 10,130 10,605 1 Element Financial Corp. Cvt. 4.250% 6/30/20 CAD 5,510 3,946 1 Element Financial Corp. Cvt. 5.125% 6/30/19 CAD 16,114 11,936 Encore Capital Group Inc. Cvt. 3.000% 7/1/20 USD 7,371 7,449 EZCORP Inc. Cvt. 2.125% 6/15/19 USD 3,716 3,528 Glanbia Co-operative Society Ltd. Cvt. 1.375% 6/9/21 EUR 5,800 7,060 1 Hercules Capital Inc. Cvt. 4.375% 2/1/22 USD 5,660 5,745 IMMOFINANZ AG Cvt. 2.000% 1/24/24 EUR 2,800 3,491 1 LendingTree Inc. Cvt. 0.625% 6/1/22 USD 6,310 6,413 1 MGIC Investment Corp. Cvt. 9.000% 4/1/63 USD 6,613 8,576 Nexity SA Cvt. 0.125% 1/1/23 EUR 6,960 8,464 Portfolio Recovery Associates Inc. Cvt. 3.000% 8/1/20 USD 3,572 3,355 1 PRA Group Inc. Cvt. 3.500% 6/1/23 USD 7,180 7,184 Remgro Jersey GBP Ltd. Cvt. 2.625% 3/22/21 GBP 3,000 3,974 Starwood Property Trust Inc. Cvt. 4.550% 3/1/18 USD 2,255 2,395 Wells Fargo & Co. Cvt. 0.250% 11/6/23 USD 9,920 11,531 149,226 Health Care (11.1%) BioMarin Pharmaceutical Inc. Cvt. 0.750% 10/15/18 USD 11,295 12,453 Fresenius SE & Co. KGaA Cvt. 0.000% 1/31/24 EUR 4,600 5,232 GN Store Nord A/S Cvt. 0.000% 5/31/22 EUR 2,900 3,339 HealthSouth Corp. Cvt. 2.000% 12/1/43 USD 3,134 3,957 Innoviva Inc. Cvt. 2.125% 1/15/23 USD 9,885 8,921 1 Insulet Corp. Cvt. 1.250% 9/15/21 USD 12,872 12,727 Ionis Pharmaceuticals Inc. Cvt. 1.000% 11/15/21 USD 6,025 6,100 Ironwood Pharmaceuticals Inc. Cvt. 2.250% 6/15/22 USD 6,686 8,583 Jazz Investments I Ltd. Cvt. 1.875% 8/15/21 USD 11,826 12,550 1 Neurocrine Biosciences Inc. Cvt. 2.250% 5/15/24 USD 6,310 6,121 Nevro Corp. Cvt. 1.750% 6/1/21 USD 4,365 4,490 NuVasive Inc. Cvt. 2.250% 3/15/21 USD 9,006 12,271 1 Pacira Pharmaceuticals Inc. Cvt. 2.375% 4/1/22 USD 8,412 8,585 Qiagen NV Cvt 0.375% 3/19/19 USD 3,400 4,172 Qiagen NV Cvt 0.875% 3/19/21 USD 4,600 5,923 Quidel Corp. Cvt. 3.250% 12/15/20 USD 1,950 2,066 Recipharm AB Cvt. 2.750% 10/6/21 SEK 28,000 3,252 Spectranetics Corp. Cvt. 2.625% 6/1/34 USD 9,871 10,846 Terumo Corp. Cvt. 0.000% 12/4/19 JPY 480,000 5,304 Wright Medical Group Inc. Cvt. 2.000% 2/15/20 USD 14,745 16,100 152,992 13 Convertible Securities Fund Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Industrials (9.7%) 51job Inc. Cvt. 3.250% 4/15/19 USD 6,729 7,738 1 Aerojet Rocketdyne Holdings Inc. Cvt. 2.250% 12/15/23 USD 8,725 9,434 Airbus Group SE Cvt. 0.000% 6/14/21 EUR 6,000 7,906 Brenntag Finance BV Cvt. 1.875% 12/2/22 USD 9,500 9,892 CRRC Corp. Ltd. Cvt. 0.000% 2/5/21 USD 8,000 8,268 DP World Ltd. Cvt. 1.750% 6/19/24 USD 4,000 4,167 Dycom Industries Inc. Cvt. 0.750% 9/15/21 USD 4,639 5,199 General Cable Corp. Cvt. 4.500% 11/15/29 USD 6,295 4,749 1 Greenbrier Cos. Inc. Cvt. 2.875% 2/1/24 USD 9,793 10,295 GVM Debentures Lux 1 SA Cvt. 5.750% 2/14/18 EUR 7,200 7,886 Larsen & Toubro Ltd. Cvt. 0.675% 10/22/19 USD 3,677 3,752 LIXIL Group Corp. Cvt. 0.000% 3/4/22 JPY 550,000 5,115 Minebea Mitsumi Inc. Cvt. 0.000% 8/3/22 JPY 620,000 6,543 Mirait Holdings Corp. Cvt. 0.000% 12/30/21 JPY 565,000 5,382 Nagoya Railroad Co. Ltd. Cvt. 0.000% 12/11/24 JPY 690,000 6,729 Shimizu Corp. Cvt. 0.000% 10/16/20 JPY 670,000 6,633 Siemens Financieringsmaatschappij NV Cvt. 1.650% 8/16/19 USD 500 644 Siemens Financieringsmaatschappij NV Cvt. 1.650% 8/16/19 USD 8,000 9,942 1 Tutor Perini Corp. Cvt. 2.875% 6/15/21 USD 5,885 6,617 Vinci SA Cvt. 0.375% 2/16/22 USD 4,200 4,599 Zhejiang Expressway Co. Ltd. Cvt. 0.000% 4/21/22 EUR 2,600 2,928 134,418 Information Technology (25.3%) Abigrove Ltd. Cvt. 0.000% 2/16/22 USD 3,200 3,100 1 Blackhawk Network Holdings Inc. Cvt. 1.500% 1/15/22 USD 17,340 19,323 Citrix Systems Inc. Cvt. 0.500% 4/15/19 USD 10,589 13,051 CSG Systems International Inc. Cvt. 4.250% 3/15/36 USD 1,796 1,905 1 Cypress Semiconductor Corp. Cvt. 4.500% 1/15/22 USD 11,653 14,326 Electronics For Imaging Inc. Cvt. 0.750% 9/1/19 USD 15,028 16,174 Envestnet Inc. Cvt. 1.750% 12/15/19 USD 2,370 2,266 Finisar Corp. Cvt. 0.500% 12/15/33 USD 2,605 2,813 Indra Sistemas SA Cvt. 1.250% 10/7/23 EUR 6,500 7,840 1 Inphi Corp. Cvt. 0.750% 9/1/21 USD 4,718 4,727 Integrated Device Technology Inc. Cvt. 0.875% 11/15/22 USD 11,997 12,589 InterDigital Inc. Cvt. 1.500% 3/1/20 USD 4,583 5,711 j2 Global Inc. Cvt. 3.250% 6/15/29 USD 6,841 9,325 Knowles Corp. Cvt. 3.250% 11/1/21 USD 6,055 7,145 1 Microchip Technology Inc. Cvt. 1.625% 2/15/27 USD 21,655 23,888 Micron Technology Inc. Cvt. 3.000% 11/15/43 USD 18,313 20,980 Nanya Technology Corp. Cvt. 0.000% 1/24/22 USD 6,600 7,309 1 Nice Systems Inc. Cvt. 1.250% 1/15/24 USD 14,160 15,806 1 Nuance Communications Inc. Cvt. 1.250% 4/1/25 USD 5,900 6,151 Nuance Communications Inc. Cvt. 1.500% 11/1/35 USD 8,378 8,881 ON Semiconductor Corp. Cvt. 1.000% 12/1/20 USD 18,390 19,919 1 OSI Systems Inc. Cvt. 1.250% 9/1/22 USD 11,507 11,500 Proofpoint Inc. Cvt. 0.750% 6/15/20 USD 1,822 2,233 1 ServiceNow Inc. Cvt. 0.000% 6/1/22 USD 3,225 3,245 1 Silicon Laboratories Inc. Cvt. 1.375% 3/1/22 USD 15,555 16,722 1 Square Inc. Cvt. 0.375% 3/1/22 USD 16,695 20,034 1 Teradyne Inc. Cvt. 1.250% 12/15/23 USD 10,704 13,561 Ubisoft Entertainment SA Cvt. 0.000% 9/27/21 EUR 6,389 9,079 14 Convertible Securities Fund Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Veeco Instruments Inc. Cvt. 2.700% 1/15/23 USD 9,468 10,101 Verint Systems Inc. Cvt. 1.500% 6/1/21 USD 13,243 12,846 Viavi Solutions Inc. Cvt. 0.625% 8/15/33 USD 9,345 10,554 1 Viavi Solutions Inc. Cvt. 1.000% 3/1/24 USD 3,195 3,445 1 WebMD Health Corp. Cvt. 2.625% 6/15/23 USD 4,055 3,916 1 Zillow Group Inc. Cvt. 2.000% 12/1/21 USD 8,650 9,580 350,045 Materials (6.6%) BASF SE Cvt. 0.925% 3/9/23 USD 6,500 6,639 Bekaert SA Cvt. 0.000% 6/9/21 EUR 4,500 5,669 Cemex SAB de CV Cvt. 3.720% 3/15/20 USD 5,845 6,451 Cemex SAB de CV Cvt. 3.720% 3/15/20 USD 17,257 18,940 1 Chemtrade Logistics Income Fund Cvt. 5.250% 6/30/21 CAD 5,035 3,830 Kansai Paint Co. Ltd. Cvt. 0.000% 6/17/22 JPY 790,000 7,511 Mitsubishi Chemical Holdings Corp. Cvt. 0.000% 3/29/24 JPY 840,000 7,774 1 Pretium Resources Inc. Cvt. 2.250% 3/15/22 USD 5,340 4,839 RTI International Metals Inc. Cvt. 1.625% 10/15/19 USD 12,815 15,090 Silver Standard Resources Inc. Cvt. 2.875% 2/1/33 USD 7,480 7,186 Teijin Ltd. Cvt. 0.000% 12/10/21 JPY 270,000 2,852 Toray Industries Inc. Cvt. 0.000% 8/30/19 JPY 480,000 4,892 91,673 Telecommunication Services (1.1%) Inmarsat PLC Cvt. 3.875% 9/9/23 USD 6,200 7,186 Telenor East Holding II AS Cvt. 0.250% 9/20/19 USD 7,600 8,410 15,596 Utilities (1.6%) China Yangtze Power International BVI 1 Ltd. Cvt. 0.000% 11/9/21 USD 6,453 6,671 Kyushu Electric Power Co. Inc. Cvt. 0.000% 3/31/22 JPY 590,000 5,874 Northland Power Inc. Cvt. 4.750% 6/30/20 CAD 4,617 3,879 Northland Power Inc. Cvt. 5.000% 6/30/19 CAD 2,661 2,220 1 NRG Yield Inc. Cvt. 3.250% 6/1/20 USD 4,080 4,021 22,665 Total Convertible Bonds (Cost $1,161,301) 1,231,869 Shares Convertible Preferred Stocks (8.6%) Consumer Staples (0.9%) Bunge Ltd. Pfd. 4.875% 115,253 12,527 Energy (0.2%) Sanchez Energy Corp. Pfd. 6.500% 110,232 3,095 Financials (2.3%) American Tower Corp. Pfd. 5.500% 73,020 8,717 AMG Capital Trust II Pfd. 5.150% 92,400 5,307 1 Mandatory Exchangeable Trust Pfd. 5.750% 46,901 6,711 Wells Fargo & Co. Pfd. 7.500% 8,110 10,259 30,994 15 Convertible Securities Fund Market Value • Coupon Shares ($000) Health Care (3.1%) Allergan plc Pfd. 5.500% 22,571 18,001 Anthem Inc. Pfd. 5.250% 213,600 11,013 Becton Dickinson and Co. Pfd. 6.125% 267,200 14,204 43,218 Industrials (1.3%) Rexnord Corp. Pfd. 5.750% 177,046 9,399 Stanley Black & Decker Inc. Pfd. 5.375% 51,100 5,321 Stericycle Inc. Pfd. 5.250% 51,700 3,542 18,262 Information Technology (0.3%) Belden Inc. Pfd. 6.750% 45,346 4,505 Utilities (0.5%) Dynegy Inc. Pfd. 7.000% 33,500 2,074 NextEra Energy Inc. Pfd. 6.123% 96,800 5,159 7,233 Total Convertible Preferred Stocks (Cost $118,677) 119,834 Temporary Cash Investment (1.2%) Money Market Fund (1.2%) 2 Vanguard Market Liquidity Fund (Cost $16,058) 1.040% 160,552 16,059 Total Investments (98.7%) (Cost $1,296,036) 1,367,762 Amount ($000) Other Assets and Liabilities (1.3%) Other Assets Investment in Vanguard 97 Receivables for Investment Securities Sold 21,039 Receivables for Accrued Income 6,944 Receivables for Capital Shares Issued 347 Other Assets 3 6,974 Total Other Assets 35,401 Liabilities Payables to Investment Advisor (496) Payables for Investment Securities Purchased (5,026) Payables for Capital Shares Redeemed (3,416) Payables to Vanguard (3,242) Other Liabilities (5,660) Total Liabilities (17,840) Net Assets (100%) Applicable to 105,124,145 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,385,323 Net Asset Value Per Share $13.18 16 Convertible Securities Fund At May 31, 2017, net assets consisted of: Amount ($000) Paid-in Capital 1,326,288 Undistributed Net Investment Income 3,957 Accumulated Net Realized Losses (13,449) Unrealized Appreciation (Depreciation) Investment Securities 71,726 Forward Currency Contracts (3,184) Foreign Currencies (15) Net Assets 1,385,323 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1
